Nicholson, C. J.,
delivered the opinion of the court.
Eaulston was indicted for keeping a ferry across the Tennessee river without license, and^in violation of law, for charging Mr. Walker 25 cents for putting him across the liver, having no license to keep a ferry.
The circuit judge knowing of no law that constitutes this an indictable offense, quashed the indictment, and the district attorney has appealed.
We are in the same category with the circuit judge. We know of no law that makes Eaulston’s conduct in putting Mr. Walker over at his ferry, and charging him 25 cents, an indictable offense, and we affirm the judgment.